Fase 21- 19421 RAM Doc 13 _ Filed 01/21/21 Page 1 of 3
UNI STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

www.fisb.uscourts.gov
CHAPTER 13 PLAN (Individual Adjustment of Debts)

 

 

 

 

 

[] Original Plan
[m] FIRST Amended Plan (Indicate Ist, 2nd, etc. Amended, if applicable)
[| Modified Plan (Indicate Ist, 2nd, etc. Modified, if applicable)
DEBTOR: Marina Korolyova JOINT DEBTOR: CASE NO.: 21-10421-BKC-RAM
SS#: xxx-xx- 2171 SS#: XXX-XX-
I. NOTICES
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans

and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated.

To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following:

 

The valuation of a secured claim, set out in Section II], which may result ina

 

 

 

 

 

 

 

partial payment or no payment at all to the secured creditor [m} Included [] Not included

Avoidance ofa judicial lien or nonpossessory, nonpurchase-money security interest, set [1] Included [M] Not included

out in Section III

Nonstandard provisions, set out in Section VIII {m] Included [-] Not included
Il. PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

 

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

 

 

1. $227.78 formonths I to 60
B. DEBTOR(S)' ATTORNEY'S FEE: | NONE C7 PRO BONO
Total Fees: $6000.00 Total Paid: $2000.00 Balance Due: $4000.00
Payable $200.00 ‘month (Months | to 20 )

Allowed fees under LR 2016-1(B)(2) are itemized below:
FEE APP to be Filed

 

Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.

 

 

Hi. TREATMENT OF SECURED CLAIMS

A. SECURED CLAIMS: [lm] NONE
[Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:
B. VALUATION OF COLLATERAL: [] NONE

IF YOU ARE A SECURED CREDITOR LISTED BELOW, THE PLAN SEEKS TO VALUE THE COLLATERAL
SECURING YOUR CLAIM IN THE AMOUNT INDICATED. A SEPARATE MOTION WILL ALSO BE SERVED UPON
YOU PURSUANT TO BR 7004 AND LR 3015-3.

1. REAL PROPERTY: [_] NONE

LF-31 (rev. 10 3°17) Page | of 3
Case 21-10421-RAM DEG ae Filed 01/21/21 Page 2 of 3

 

 

 

s): Martha Korolyova Case number: 21-10421-BKC-R
1. Creditor: Citibank Value of Collateral: $500,000.00 Payment
Address: ¢/o Zalkheim & Assoc PA, Amount of Creditor's Lien: $75,000.00 | Total paid in plan: $0.00

1045 S University Dr #202,
FT. Lauderdale, FL ;
33324-0000 Interest Rate: 0.00% $0.00 /month (Months to)

 

Last 4 Digits of Account No.: 6352 Check one below:

Real Property [_] Escrow is included in the monthly
[principal Resid mortgage payment listed in this section
rincipal Residence

[_] The debtor(s) will pay
{m]Other Real Property

Address of Collateral:
3621 Franklin Ave, Miami, FL 33133

[_]taxes [insurance directly

 

 

 

 

 

 

2. VEHICLES(S): [mi] NONE
3. PERSONAL PROPERTY: [i] NONE
C. LIEN AVOIDANCE [a] NONE

D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
distribution fom the Chapter 13 Trustee.

(| NONE

E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
fom the Chapter 13 Trustee.

[_] NONE
[m] The debtor(s) elect to make payments directly to each secured creditor listed below. The debtor(s) request that upon

confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in personam as to any
codebtor(s) as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s)' state law contract rights.

 

 

Name of Creditor Last 4 Digits of Account No. Description of Collateral (Address, Vehicle. etc.)
I Aurora Loan Serices 5178 16645 SW 87 Ct, Miami, FL 33137
Select Portfolio Servicing Inc 9669 3621 Franklin Ave, Miami, FL 33133

 

IV. TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. $507 and 11 U.S.C. § 1322(a)(4)]
A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE: [il] NONE
B. INTERNAL REVENUE SERVICE: [li] NONE
C. DOMESTIC SUPPORT OBLIGATION(S): [ll] NONE
D. OTHER: [ml] NONE

 

V. TREATMENT OF UNSECURED NONPRIORITY CREDITORS
A. Pay $5.00 /month (Months | to 20 )
Pay $225.00 /month (Months 21 to 60 )

Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.

B. [| If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
C. SEPARATELY CLASSIFIED: [il] NONE

*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to 11 U.S.C. § 1322.

VI. EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
section shall not receive a distribution from the Chapter 13 Trustee.

{™] NONE

LF-31 (rev. 10 3°17) Page 2 of 3
Case 21-10421-RAM DeCrdtts): killed OlRdet Page 3 of 3 Case number: 21-10421-BKC-R

VIL INCOME TAX RETURNS AND REFUNDS: [ii] NONE

VIII. NON-STANDARD PLAN PROVISIONS ["] NONE
[_] Nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the Local
Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.

Payments under this plan will begin February 18, 2021

 

[-] Mortgage Modification Mediation

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

 

 

Debtor January 21, 2021 Joint Debtor
Marina Korolyova Date Date
MICHAEL A. FRANK January 21, 2021
Attorney with permission to sign on Date

Debtor(s)’ behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VIII.

LF-31 (rev. 10 3°17) Page 3 of 3
